



ANAPTYSBIO, INC.
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of January 26,
2018 (the “Effective Date”) by and among ANAPTYSBIO, INC. (the “Company”) and
Dominic Piscitelli (“CFO”). The Company and CFO are hereinafter collectively
referred to as the “Parties”, and individually referred to as a “Party”. This
Employment Agreement amends and restates any prior employment agreement.
RECITAL
The Company desires to continue to employ CFO, and CFO is willing to continue to
accept such employment by Company, on the terms and subject to the conditions
set forth in this Agreement.
AGREEMENT
In consideration of the foregoing Recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:
1.EMPLOYMENT.
1.1    Title. Effective as of the Effective Date, CFO’s position shall be Chief
Financial Officer of the Company, subject to the terms and conditions set forth
in this Agreement.
1.2    Term. The term of this Agreement shall begin on the Effective Date and
shall continue until it is terminated pursuant to Section 4 herein (the “Term”).
1.3    Duties. CFO shall do and perform all services, acts or things necessary
or advisable to manage and conduct the business of the Company and that are
normally associated with the position of Chief Financial Officer. CFO shall
report to the Chief Executive Officer.
1.4    Policies and Practices. The employment relationship between the Parties
shall be governed by this Agreement and by the policies and practices
established by the Company and/or the Board, or any designated committee
thereof. In the event that the terms of this Agreement differ from or are in
conflict with the Company’s policies or practices or the Company’s Employee
Handbook, this Agreement shall control.
1.5    Location. Unless the Parties otherwise agree in writing, during the Term
CFO shall perform the services CFO is required to perform pursuant to this
Agreement at the Company’s offices in San Diego, California, provided, however,
that the Company may from time to time require CFO to travel temporarily to
other locations in connection with the Company’s business.
2.    LOYALTY; NONCOMPETITION; NONSOLICITATION.
2.1    Loyalty. During CFO’s employment with the Company, CFO shall devote CFO’s
full business energies, interest, abilities and productive time to the proper
and efficient performance of CFO’s duties under this Agreement.
2.2    Agreement not to Participate in Company’s Competitors. During CFO’s
employment with the Company, CFO agrees not to acquire, assume or participate
in, directly or indirectly,


    1    

--------------------------------------------------------------------------------





any position, investment or interest known by CFO to be adverse or antagonistic
to the Company, its business, or prospects, financial or otherwise, or in any
company, person, or entity that is, directly or indirectly, in competition with
the business of the Company or any of its Affiliates (as defined below).
Ownership by CFO, in professionally managed funds over which CFO does not have
control or discretion in investment decisions, or as a passive investment, of
less than two percent (2%) of the outstanding shares of capital stock of any
corporation with one or more classes of its capital stock listed on a national
securities exchange or publicly traded on a national securities exchange or in
the over-the-counter market shall not constitute a breach of this Section. For
purposes of this Agreement, “Affiliate,” means, with respect to any specific
entity, any other entity that, directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with such
specified entity.
2.3    Covenant not to Compete. During CFO’s employment with the Company, CFO
shall not engage in competition with the Company and/or any of its Affiliates in
any manner or capacity, as adviser, principal, agent, affiliate, promoter,
partner, officer, director, employee, owner, co-owner, consultant, in any phase
of the business of developing, manufacturing and marketing of products or
services that directly compete with the products or services of the Company,
except with the prior written consent of the CEO. CFO shall be entitled to
request written consent of the CEO with respect to potential advisory and/or
director opportunities presented to CFO by a third party, which CFO believes in
good faith will not interfere or compete with the on-going business of the
Company.
3.    COMPENSATION OF CFO.
3.1    Base Salary. The Company shall pay CFO a base salary at the annualized
rate of $397,000 (the “Base Salary”), less payroll deductions and all required
withholdings, payable in regular periodic installments in accordance with the
Company’s normal payroll practices. The Base Salary shall be prorated for any
partial year of employment on the basis of a 365-day fiscal year.
3.2    Discretionary Bonus. At the sole discretion of the Board and Chief
Executive Officer, promptly following each calendar year of employment CFO shall
be eligible to receive a discretionary cash bonus of up to 40% of CFO’s
then-current base salary (the “Bonus”), based on CFO’s achievement relative to
certain performance goals (“Performance Goals”) to be established by the Chief
Executive Officer in writing in a manner reasonably consistent with the
Company’s priorities. The determination of whether CFO has met the Performance
Goals for any given year, and if so, the amount of any Bonus that will be paid
for such year (if any), shall be determined by the Board and Chief Executive
Officer in their sole and absolute discretion. In order to be eligible to earn
or receive any Bonus, CFO must remain employed by the Company through and
including the date of payment of such Bonus.
3.3    Stock Option. CFO has been granted options to purchase shares of the
Company’s Common Stock and will continue to be eligible for additional equity
awards pursuant to the terms of the Company’s 2017 Equity Incentive Plan, as
amended from time to time (the “Plan”).
3.4    Expense Reimbursements. The Company will reimburse CFO for all reasonable
business expenses CFO incurs in conducting his duties hereunder, pursuant to the
Company’s usual expense reimbursement policies; provided that CFO supplies the
appropriate substantiation for such expenses no later than the end of the
calendar month following the month in which such expenses were incurred by CFO.
3.5    Changes to Compensation. CFO’s compensation will be reviewed annually and
may be changed from time to time in the Company’s sole discretion.


    2    

--------------------------------------------------------------------------------





3.6    Employment Taxes. All of CFO’s compensation shall be subject to customary
withholding taxes and any other employment taxes as are commonly required to be
collected or withheld by the Company.
3.7    Benefits. CFO shall, in accordance with Company policy and the terms of
the applicable plan documents, be eligible to participate in benefits under any
benefit plan or arrangement that may be in effect from time to time and made
available to the Company’s senior management employees.
3.8    Holidays and Vacation. CFO shall be eligible for paid holiday and
vacation time in accordance with Company policy as in effect from time to time.
4.    TERMINATION.
4.1    Termination by the Company. CFO’s employment with the Company is at will
and may be terminated by the Company at any time and for any reason, or for no
reason, including, but not limited to, under the following conditions:
4.1.1    Termination by the Company for Cause. The Company may terminate CFO’s
employment under this Agreement for “Cause” (as defined below) by delivery of
written notice to CFO. Any notice of termination given pursuant to this section
shall effect termination as of the date of the notice, or as of such other date
specified in the notice.
4.1.2    Termination by the Company without Cause. The Company may terminate
CFO’s employment under this Agreement without Cause at any time and for any
reason, or for no reason. Such termination shall be effective on the date CFO is
so informed, or as otherwise specified by the Company.
4.2    Termination by CFO. CFO may terminate his employment with the Company at
any time and for any reason, or for no reason, upon thirty (30) days written
notice to the Company.
4.3    Termination for Death or Disability. CFO’s employment with the Company
shall automatically terminate effective upon the date of CFO’s death or
Disability (as defined in the Plan).
4.4    Termination by Mutual Agreement of the Parties. CFO’s employment with the
Company may be terminated at any time upon a mutual agreement in writing of the
Parties. Any such termination of employment shall have the consequences
specified in such agreement.
4.5    Compensation upon Termination.
4.5.1    Death or Disability. If CFO’s employment is terminated by death or
Disability, the Company shall pay to CFO, or to CFO’s heirs, CFO’s accrued and
unpaid base salary and accrued and unused vacation benefits earned through the
date of termination at the rate in effect at the time of termination, less
standard deductions and withholdings. The Company shall thereafter have no
further obligations to CFO and/or CFO’s heirs under this Agreement, except as
otherwise provided by law.
4.5.2    Termination for Cause. If the Company terminates CFO’s employment for
Cause, then the Company shall pay CFO’s accrued and unpaid base salary and
accrued and unused vacation benefits earned through the date of termination, at
the rate in effect at the time of termination, less


    3    

--------------------------------------------------------------------------------





standard deductions and withholdings. The Company shall thereafter have no
further obligations to CFO under this Agreement, except as otherwise provided by
law.
4.5.3    Termination by Company without Cause or by CFO for Good Reason Not In
Connection with a Change in Control. If the Company terminates CFO’s employment
without Cause or if CFO resigns his employment for “Good Reason” (as defined
below), in either case at any time other than upon the occurrence of, or within
the 13 months immediately following, the effective date of a “Change in Control”
(as defined below), the Company shall pay CFO’s accrued and unpaid base salary
and accrued and unused vacation benefits earned through the date of termination,
at the rate in effect at the time of termination, less standard deductions and
withholdings. In addition to the above, if CFO furnishes to the Company an
executed waiver and release of claims in the form attached hereto as Exhibit A
(or in such other form as may be specified by the Company) (the “Release”)
within the time period specified therein, but in no event later than 45 days
following CFO’s termination, and if CFO allows such Release to become effective
in accordance with its terms, then (i) CFO shall be entitled to severance in the
form of continuation of his base salary, at the base salary rate equal to the
greater of the rate in effect at the time of termination or the rate immediately
prior to the event giving rise to Good Reason (the “Severance Payments”), for a
period of nine (9) months following the termination date (the “Severance
Period”), and (ii) the Company will pay directly to the insurance provider the
premium for COBRA continuation coverage for CFO and CFO’s family during the
Severance Period or until he obtains new employment, whichever comes first (the
“COBRA Coverage”); provided that, if the Company determines that it cannot
provide the COBRA Coverage without potentially violating applicable law or
incurring additional expense under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will
provide CFO, in lieu thereof, taxable, continued installment payments equal to
the COBRA premium, payable on the last day of a given month, for 9 months
(measured from the termination date), which payments will be made regardless of
whether CFO elects COBRA continuation coverage (the “COBRA Bonus”).
Notwithstanding the foregoing, the number of months of COBRA Bonus to be paid,
in any case, shall be reduced by the number of months of COBRA Coverage
previously paid by the Company. The Severance Payments will be subject to
standard payroll deductions and withholdings and will be made on the Company’s
regular payroll cycle, provided, however, that any Severance Payments otherwise
scheduled to be made prior to the effective date of the Release shall accrue and
be paid in the first payroll period that follows such effective date, provided,
further, that if the 45 day period to execute the Release spans two calendar
years, no Severance Payments will be made until the later calendar year. The
Company shall thereafter have no further obligations to CFO under this
Agreement, except as otherwise provided by law.
4.5.4    Termination by Company without Cause or by CFO for Good Reason In
Connection with a Change in Control. If the Company terminates CFO’s employment
without Cause or if CFO resigns his employment for Good Reason, in either case
upon the occurrence of, or within the 13 months immediately following, the
effective date of a Change in Control, the Company shall pay CFO’s accrued and
unpaid base salary and accrued and unused vacation benefits earned through the
date of termination, at the rate in effect at the time of termination, less
standard deductions and withholdings. In addition, if CFO furnishes to the
Company an executed Release within the time period specified therein, but in no
event later than 45 days following CFO’s termination, and if CFO allows such
Release to become effective in accordance with its terms, then CFO shall be
entitled to: (1) the Severance Payments and COBRA payments described in Section
4.5.3 above; provided, however, that the Severance Payments and COBRA payments
shall be increased from 9 months to 12 months and (2) accelerated vesting of all
of CFO’s unvested Company equity awards, such that CFO shall become vested in
100% of the shares subject to all such equity awards on the effective date of
the Release; provided, however, that the vesting of any performance-based awards
shall be as if all applicable performance criteria were achieved at target
levels. The Company shall thereafter have no further obligations to CFO under
this Agreement, except as otherwise provided by law.


    4    

--------------------------------------------------------------------------------





4.6    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
4.6.1    “Cause” shall mean the occurrence of any one or more of the following:
(i) CFO’s commission of any crime involving fraud, dishonesty or moral
turpitude; (ii) CFO’s attempted commission of or participation in a fraud or act
of dishonesty against the Company that results in (or might have reasonably
resulted in) material harm to the business of the Company; (iii) CFO’s
intentional, material violation of any contract or agreement between CFO and the
Company or any statutory duty CFO owes to the Company; or (iv) CFO’s conduct
that constitutes gross insubordination, incompetence or habitual neglect of
duties and that results in (or might have reasonably resulted in) material harm
to the business of the Company; provided, however, that the action or conduct
described in clauses (iii) and (iv) above will constitute “Cause” only if such
action or conduct continues after the Company has provided CFO with written
notice thereof and thirty (30) days to cure, or otherwise remedy to the extent
possible under direct control of the CFO, the same. An occurrence of “Cause” as
set forth in the preceding sentence shall be based upon a good faith
determination by the Board. CFO’s Disability shall not constitute Cause as set
forth herein. The determination that a termination is for Cause shall be by the
Board in its sole and exclusive judgment and discretion.
4.6.2    “Change in Control” shall have the meaning set forth in the Amended and
Restated 2006 Equity Incentive Plan.
4.6.3    “Good Reason” shall mean any of the following actions: (i) the
assignment to CFO of any duties or responsibilities that results in a material
diminution in CFO’s function as in effect immediately prior to the effective
date of the Change in Control; provided, however, that it will be considered a
material diminution in CFO’s function if, following a Change in Control, the CFO
is not reporting directly to the Chief Executive Officer who is in turn
reporting to the Company’s (or if applicable ultimate parent entity’s) corporate
board of directors; (ii) a reduction by the Company in CFO’s annual base salary
as in effect on the effective date of the Change in Control; provided, however,
that Good Reason shall not be deemed to have occurred in the event of a
reduction in CFO’s annual base salary that is pursuant to a salary reduction
program affecting substantially all of the employees of the Company and that
does not adversely affect CFO to a greater extent than other similarly situated
employees; or (iii) a relocation of CFO’s primary business office to a location
more than 50 miles from the location of CFO’s primary business office as of the
effective date of the Change in Control, except for required travel by CFO on
the Company’s business to an extent substantially consistent with CFO’s business
travel obligations prior to the effective date of the Change in Control. For the
purposes of application of this definition of Good Reason to Section 4.5.3, the
words “as in effect immediately prior to the effective date of the Change in
Control” shall be read to mean as of, or immediately prior to, the date of the
event giving rise to Good Reason. In all events, in order for a termination for
Good Reason to occur, the CFO must provide the Company with written notice of
the condition constituting Good Reason within 90 days of the initial occurrence
of such condition, and allow the Company a 30-day cure period in which to cure
such condition, and the CFO must resign employment within 10 days of the end of
such 30-day cure period if the Company does not cure the condition in such cure
period. For clarity, “corporate board of directors” as used in the definition of
Good Reason means the Company’s (or if applicable ultimate parent entity’s)
board of directors as such term is used in Section 141 of the Delaware General
Corporation Law, or if the Company (or if applicable ultimate parent entity) is
not a corporation organized under Delaware law, the most senior governing body
of the Company (or if applicable ultimate parent entity) the majority of which
is comprised of non-employee and independent members and has responsibility and
authority for managing the business and affairs of the Company (or if applicable
ultimate parent entity).


    5    

--------------------------------------------------------------------------------





4.7    Survival of Certain Sections. Sections 3.4, 3.6 and 4 through 18 of this
Agreement will survive the termination of this Agreement.
4.8    Parachute Payment. If any payment or benefit CFO would receive pursuant
to this Agreement (“Payment”) would (i) constitute a “Parachute Payment” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), and (ii) but for this sentence, be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then such Payment shall
be equal to the Reduced Amount. The “Reduced Amount” shall be either (x) the
largest portion of the Payment that would result in no portion of the Payment
being subject to the Excise Tax or (y) the largest portion, up to and including
the total of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
CFO’s receipt, on an after-tax basis, of the greatest economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting Parachute
Payments is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the manner that results in the greatest economic benefit for CFO.
If more than one method of reduction will result in the same economic benefit,
the items so reduced will be reduced pro rata.
In the event it is subsequently determined by the Internal Revenue Service that
some portion of the Reduced Amount (as determined pursuant to clause (x) in the
preceding paragraph) is subject to the Excise Tax, CFO agrees to promptly return
to the Company a sufficient amount of the Payment so that no portion of the
Reduced Amount is subject to the Excise Tax. For the avoidance of doubt, if the
Reduced Amount is determined in accordance with clause (y) in the preceding
paragraph, CFO will have no obligation to return any portion of the Payment
pursuant to the preceding sentence.
Unless CFO and the Company agree on an alternative accounting or law firm, the
accounting firm then engaged by the Company for general tax compliance purposes
shall perform the foregoing calculations. If the accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the Change in Control, the Company shall appoint a nationally
recognized accounting, law or consulting firm to make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting, law or consulting firm required to be made
hereunder.
The Company shall use commercially reasonable efforts such that the accounting,
law or consulting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
CFO and the Company within 15 calendar days after the date on which CFO’s right
to a Payment is triggered (if requested at that time by CFO or the Company) or
such other time as requested by CFO or the Company.
4.9    Application of Internal Revenue Code Section 409A. Notwithstanding
anything to the contrary set forth herein, any payments and benefits provided
under this Agreement (the “Severance Benefits”) that constitute “deferred
compensation” within the meaning of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”) shall not commence in connection with CFO’s termination of
employment unless and until CFO has also incurred a “separation from service”
(as such term is defined in Treasury Regulation Section 1.409A-1(h) (“Separation
From Service”), unless the Company reasonably determines that such amounts may
be provided to CFO without causing CFO to incur the additional 20% tax under
Section 409A.
It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). For the avoidance


    6    

--------------------------------------------------------------------------------





of doubt, it is intended that payments of the Severance Benefits set forth in
this Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulation Sections
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or,
if applicable, the successor entity thereto) determines that the Severance
Benefits constitute “deferred compensation” under Section 409A and CFO is, on
the termination of service, a “specified employee” of the Company or any
successor entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of
the Code, then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the
Severance Benefit payments shall be delayed until the earlier to occur of: (i)
the date that is six months and one day after CFO’s Separation From Service, or
(ii) the date of CFO’s death (such applicable date, the “Specified Employee
Initial Payment Date”), the Company (or the successor entity thereto, as
applicable) shall (A) pay to CFO a lump sum amount equal to the sum of the
Severance Benefit payments that CFO would otherwise have received through the
Specified Employee Initial Payment Date if the commencement of the payment of
the Severance Benefits had not been so delayed pursuant to this Section and (B)
commence paying the balance of the Severance Benefits in accordance with the
applicable payment schedules set forth in this Agreement.
Notwithstanding anything to the contrary set forth herein, CFO shall receive the
Severance Benefits described above, if and only if CFO duly executes and returns
to the Company within the applicable time period set forth therein, but in no
event more than forty-five days following Separation From Service, the Release
and permits the Release to become effective in accordance with its terms.
Notwithstanding any other payment schedule set forth in this Agreement, none of
the Severance Benefits will be paid or otherwise delivered prior to the
effective date of the Release. Except to the extent that payments may be delayed
until the Specified Employee Initial Payment Date pursuant to the preceding
paragraph, on the first regular payroll pay day following the effective date of
the Release, the Company will pay CFO the Severance Benefits CFO would otherwise
have received under the Agreement on or prior to such date but for the delay in
payment related to the effectiveness of the Release, with the balance of the
Severance Benefits being paid as originally scheduled. All amounts payable under
the Agreement will be subject to standard payroll taxes and deductions.
5.    CONFIDENTIAL AND PROPRIETARY INFORMATION.
CFO has already executed, as a condition of CFO’s employment with the Company,
the Company’s standard form of Proprietary Information and Inventions Agreement
(the “PIIA”). The PIIA remains in full force and effect.
6.    ASSIGNMENT AND BINDING EFFECT.
This Agreement shall be binding upon and inure to the benefit of CFO and CFO’s
heirs, executors, personal representatives, assigns, administrators and legal
representatives. Because of the unique and personal nature of CFO’s duties under
this Agreement, neither this Agreement nor any rights or obligations under this
Agreement shall be assignable by CFO. This Agreement shall be binding upon and
inure to the benefit of the Company and its successors, assigns and legal
representatives. Any such successor of the Company will be deemed substituted
for the Company under the terms of this Agreement for all purposes. For this
purpose, “successor” means any person, firm, corporation or other business
entity which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires all or substantially all of the assets or business of the
Company.
7.    NOTICES.
All notices or demands of any kind required or permitted to be given by the
Company or CFO under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or faxed during


    7    

--------------------------------------------------------------------------------





normal business hours or mailed by certified mail, return receipt requested,
postage prepaid, addressed as follows:
If to the Company:
10421 Pacific Center Court, Suite 200
San Diego, CA 92121
Attention: Chief Executive Officer
If to CFO:
Dominic Piscitelli
                
                
Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or three days after its deposit in the
United States mail as specified above. Either Party may change its address for
notices by giving notice to the other Party in the manner specified in this
Section.
8.    CHOICE OF LAW.
This Agreement shall be construed and interpreted in accordance with the
internal laws of the State of California without regard to its conflict of laws
principles.
9.    INTEGRATION.
This Agreement, including Exhibit A and the PIIA, contains the complete, final
and exclusive agreement of the Parties relating to the terms and conditions of
CFO’s employment and the termination of CFO’s employment, and supersedes any and
all prior and/or contemporaneous oral and written employment agreements or
arrangements between the Parties.
10.    AMENDMENT.
This Agreement cannot be amended or modified except by a written agreement
signed by CFO and the Company.
11.    WAIVER.
No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.
12.    SEVERABILITY.
The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision, which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term, or provision.


    8    

--------------------------------------------------------------------------------





13.    INTERPRETATION; CONSTRUCTION.
The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted by legal counsel representing the Company, but CFO has been encouraged
to consult with, and has consulted with, CFO’s own independent counsel and tax
advisors with respect to the terms of this Agreement. The Parties acknowledge
that each Party and its counsel has reviewed and revised, or had an opportunity
to review and revise, this Agreement, and any rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement.
14.    REPRESENTATIONS AND WARRANTIES.
CFO represents and warrants that CFO is not restricted or prohibited,
contractually or otherwise, from entering into and performing each of the terms
and covenants contained in this Agreement, and that CFO’s execution and
performance of this Agreement will not violate or breach any other agreements
between CFO and any other person or entity.
15.    COUNTERPARTS.
This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument.
16.    ARBITRATION.
To ensure the rapid and economical resolution of disputes that may arise in
connection with CFO’s employment with the Company, CFO and the Company agree
that any and all disputes, claims, or causes of action, in law or equity,
arising from or relating to CFO’s employment, or the termination of that
employment, will be resolved, to the fullest extent permitted by law, by final,
binding and confidential arbitration pursuant to both the substantive and
procedural provisions of the Federal Arbitration Act in San Diego, California
conducted by the Judicial Arbitration and Mediation Services/Endispute, Inc.
(“JAMS”), or its successors, under the then current rules of JAMS for employment
disputes; provided that the arbitrator shall: (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (b) issue a written arbitration
decision including the arbitrator’s essential findings and conclusions and a
statement of the award. Accordingly, CFO and the Company hereby waive any right
to a jury trial. Both CFO and the Company shall be entitled to all rights and
remedies that either CFO or the Company would be entitled to pursue in a court
of law. The Company shall pay any JAMS filing fee and shall pay the arbitrator’s
fee. Nothing in this Agreement is intended to prevent either CFO or the Company
from obtaining injunctive relief in court to prevent irreparable harm pending
the conclusion of any such arbitration. Notwithstanding the foregoing, CFO and
the Company each have the right to resolve any issue or dispute involving
confidential, proprietary or trade secret information, or intellectual property
rights, by Court action instead of arbitration.
17.    TRADE SECRETS OF OTHERS.
It is the understanding of both the Company and CFO that CFO shall not divulge
to the Company and/or its subsidiaries any confidential information or trade
secrets belonging to others, including CFO’s former employers, nor shall the
Company and/or its Affiliates seek to elicit from CFO any such information.
Consistent with the foregoing, CFO shall not provide to the Company and/or its
Affiliates, and the Company and/or its Affiliates shall not request, any
documents or copies of documents containing such information.


    9    

--------------------------------------------------------------------------------





18.    ADVERTISING WAIVER.
CFO agrees to permit the Company, and persons or other organizations authorized
by the Company, to use, publish and distribute advertising or sales promotional
literature concerning the products and/or services of the Company, or the
machinery and equipment used in the provision thereof, in which CFO’s name
and/or pictures of CFO taken in the course of CFO’s provision of services to the
Company appear. CFO hereby waives and releases any claim or right CFO may
otherwise have arising out of such use, publication or distribution.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




    10    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed the Agreement as of the date
below.
ANAPTYSBIO, INC.
By:    /s/ Hamza Suria     
Its:    President & CEO
Dated:    March 1, 2018
CFO:
/s/ Dominic Piscitelli     
DOMINIC PISCITELLI
Dated:    March 1, 2018
[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]




    11    

--------------------------------------------------------------------------------






EXHIBIT A
RELEASE AND WAIVER OF CLAIMS
TO BE SIGNED ON OR FOLLOWING THE SEPARATION DATE ONLY
In consideration of the payments and other benefits set forth in the Employment
Agreement effective January 26, 2018, to which this form is attached, I, Dominic
Piscitelli, hereby furnish ANAPTYSBIO, INC. (the “Company”), with the following
release and waiver (“Release and Waiver”).
In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its current and former directors, officers, employees,
stockholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date that I sign this
Agreement (collectively, the “Released Claims”). The Released Claims include,
but are not limited to: (a) all claims arising out of or in any way related to
my employment with the Company, or the termination of that employment; (b) all
claims related to my compensation or benefits from the Company including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (c) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (d) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (e) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation,
misclassification, attorneys’ fees, or other claims arising under the federal
Civil Rights Act of 1964 (as amended), the federal Americans with Disabilities
Act of 1990, the federal Age Discrimination in Employment Act of 1967 (as
amended) (the “ADEA”), the California Labor Code, and the California Fair
Employment and Housing Act (as amended). Notwithstanding the foregoing, the
following are not included in the Released Claims (the “Excluded Claims”): (a)
any rights or claims for indemnification I may have pursuant to the charter or
bylaws of the Company or under applicable law; (b) any rights or claims to
unemployment compensation, funds accrued in my 401k account, or any vested
equity incentives; (c) any rights that are not waivable as a matter of law; or
(d) any claims arising from the breach of this Agreement. I hereby represent and
warrant that, other than the Excluded Claims, I am not aware of any claims I
have or might have against any of the Released Parties that are not included in
the Released Claims.
I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that Section and
any law of any jurisdiction, including New York, of similar effect with respect
to any claims I may have against the Company.
I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that: (a) the release and waiver granted
herein does not relate to claims under the ADEA which may arise after this
Release and Waiver is executed; (b) I should consult with an attorney prior to
executing this Release and Waiver; and (c) if I am age 40 or older at the time
of execution of this release, I have 21 days


    1    

--------------------------------------------------------------------------------





from the date of termination of my employment with the Company in which to
consider this Release and Waiver (although I may choose voluntarily to execute
this Release and Waiver earlier); and (d) if I am age 40 or older at the time of
execution of this release, I have seven days following the execution of this
Release and Waiver to revoke my consent to this Release and Waiver and this
Release and Waiver shall not be effective until the seven day revocation period
has expired without my having previously revoked this Release and Waiver.
I agree not to disparage the Company and its officers, directors, employees,
shareholders and/or agents, in any manner likely to be harmful to them or their
business, business reputations or personal reputations; provided that I may
respond accurately and fully to any question, inquiry or request for information
when required by legal process (e.g., a valid subpoena or other similar
compulsion of law) or as part of a government investigation.
I acknowledge my continuing obligations under my Proprietary Information and
Inventions Agreement. Pursuant to the Proprietary Information and Inventions
Agreement I understand that among other things, I must not use or disclose any
confidential or proprietary information of the Company and I must immediately
return all Company property and documents (including all embodiments of
proprietary information) and all copies thereof in my possession or control. I
understand and agree that my right to the severance pay I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my Proprietary Information and Inventions
Agreement.
This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.
Date:         By:     
DOMINIC PISCITELLI




    2    